Citation Nr: 0214411	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  01-09 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

The propriety of the initial noncompensable rating for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).  

The Board notes that the veteran requested a hearing before 
the Board on VA Form 9, his substantive appeal of November 
2001.  Subsequently, he waived his right to an in-person 
hearing and accepted a video conference hearing before a 
Member of the Board, which was scheduled in March 2002, but 
he failed to report for the hearing.  On March 6, 2002 the 
representative indicated that the veteran was considering 
requesting to arrange for a video hearing in Detroit because 
that office was closer to him.  However, the next day, the 
veteran prepared a written statement in which he indicated 
that he was sorry he was unable to keep the appointment for 
the hearing due to his health and lack of transportation.  He 
requested that his request for a video hearing be changed to 
having his representative make a hearing presentation 
instead.  This was accomplished by the representative in 
writing in April 2002.  


FINDINGS OF FACT

Throughout the period from the grant of service connection to 
the present, the evidence has shown Level II hearing loss in 
the veteran's right ear and Level IV hearing loss in his left 
ear.  



CONCLUSION OF LAW

For the entire rating period, the criteria for a rating in 
excess of 0 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first determine 
whether additional development is required prior to its 
evaluation of the issue on appeal.  The Board will then 
review the law and pertinent VA regulations, followed by a 
discussion of the factual background of this case.  The Board 
will conclude with an analysis of the issue on appeal.  

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Evidence Development

In a letter dated in January 2001, the RO explained the 
claims process to the veteran.  In that letter it was noted 
that the RO would review his application taking into account 
the veteran's statements as to when he had medical treatment.  
It was also stated that VA would obtain medical records from 
VA Medical Centers and service records, if appropriate.

The RO sent the veteran a letter in March 2001 in which the 
RO summarzed the evidence that would be used in deciding his 
claim.  In the letter of March 2001, it was noted that the RO 
had obtained service medical records, an examination report, 
and letters from doctors Bungi and Mutgi.

The June 2001 rating decision provided information on the 
medical evidence that was utilized in rating the service-
connected bilateral hearing loss, why the decision was made, 
and what was lacking to warrant a favorable decision.  

The veteran was provided a statement of the case (SOC) in 
October 2001 which detailed the evidence of record and why it 
was not supportive of his claim and what was needed to change 
this.  He was informed of what was required to support the 
claim.  In the cover letter to the SOC the veteran was 
offered VA's services to assist him should he have any 
questions whatsoever.  More recently, the veteran was 
scheduled for a hearing which he was unable to attend as 
discussed in detail above.  

The veteran was also provided a letter in October 2001 
setting forth how the decision process worked, options the 
veteran had regarding the appeal, and time limits involved.  
He was provided a toll free telephone number to call for 
information if he had any question whatsoever.  

Thus, the veteran has been provided with the law and 
regulations pertaining to consideration of a claim for a 
compensable rating and the claim was adjudicated under the 
VCAA.  Thus, any previous deficiencies have been rectified.  
Hence, the Board finds that it may consider the merits of the 
service connection and increased rating claims without 
prejudice to the veteran.  See Sutton v. Brown, 9 Vet. App. 
553 (1996).  The Board will itself apply the current standard 
of review in evaluating the veteran's claims below.  

Duty to assist

With respect to VA's statutory duty to assist the veteran on 
the development of his claim the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided audiometric clinical 
examination, which is further discussed below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).

As a result of the letters of March 2001, June 2001, and 
October 2001, and the statement of the case, the RO has made 
the veteran aware of the evidence and information necessary 
to substantiate the claim.  The RO has notified the veteran 
of the information and evidence VA obtained for him and what 
information and evidence he needed to provide.  Furthermore, 
there has been no suggestion in any written communication 
from the veteran or his representative that additional data 
is available that has not been obtained.  For these reasons, 
further developemnt is not required to meet the requirements 
of VCAA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).


Factual Background

In July 2000, a private physician reported that hearing tests 
back to 1996 revealed significant high frequency hearing loss 
with some loss in the conversational speech ranges as well 
and that the veteran's hearing loss was due to noise exposure 
in World War II.  

In August 2000, an associate professor of clinical medicine 
reported that the veteran was a patient with significant 
hearing loss affecting his quality of life.  Reference was 
made to the July 2000 report from the other physician and 
agreement was expressed with the cause of the hearing loss.  
Assistance with the acquisition of hearing aids by VA was 
requested.  

The physician further reported that the veteran had multiple 
medical problems including significant coronary artery 
disease, chronic obstructive airway disease, chronic 
hypoxemia, hypertension, hypercholesterolemia, mild 
depression, and diabetes mellitus.  

The veteran's original claim for compensation for hearing 
loss was received in November 2000.  He reported no other 
treatment since service for hearing loss except by the two 
clinicians who have submitted statements in his behalf.  

On VA audiometric examination in February 2001, pure tone air 
conduction thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
25
45
60
65
LEFT
50
35
60
60
70

The average for the right ear was 49 and the average for the 
left ear was 56.  

Maryland Speech Recognition (CNC) was 84% in the right ear 
and 76% in the left ear.  

The diagnosis was sensorineural hearing loss, bilaterally.  
The examiner noted that private clinicians had also reported 
sensorineural hearing loss.  The examiner further commented 
that the veteran was a candidate for hearing aids.  

In a letter to his Congressman in March 2001, the veteran 
related that he was 100 percent disabled due to severe 
arthritis.  

In a rating decision of June 2001 the RO considered that 
hearing loss was not shown in service during World War II, 
but conceded that the opinions of the private examiners 
coupled with findings on the VA examination warranted a grant 
of service connection for bilateral hearing loss due to noise 
exposure.  A noncompensable rating was assigned effective 
November 30, 2000.  

In written contentions received in October 2001, the veteran 
reported that he had to retire about five years before he 
wanted to due to his hearing loss; that he was unable to 
contact his clients for interviews and telephone calls 
because of the hearing loss; that he was unable to hear 
conversation and instructions from his physicians; and that 
these situations continue.  He further reported that during 
the appeal process he had been in the hospital three times 
and received emergency care four times.  

On VA Form 9, received in November 2001, the veteran again 
reported that he was forced to retire early due to his 
hearing loss disability.  

Service connection has been established for two disorders 
malaria and hearing loss, each assigned a noncompensable 
disability evaluation.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service- 
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In Fenderson the Court further held that evidence to be 
considered in the appeal of an initial assignment of a rating 
for a disability was not limited to that reflecting the then-
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).  

The veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.85, Code 6100 (2001).  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the rating schedule, ratings for defective 
hearing are established according to the degree of hearing 
impairment at 1,000, 2,000, 3,000 and 4,000 hertz in 
combination with the degree of speech discrimination ability. 
38 C.F.R. § 4.85 and § 4.87, Codes 6100-6111 (2001).  The VA 
rating schedule sets forth 11 levels of auditory acuity, 
shown in chart form, designated as level I for essentially 
normal hearing through level XI for profound deafness.

Effective June 10, 1999, while the veteran's claim for an 
increased rating was pending, the VA amended the provisions 
of the Rating Schedule pertaining to the evaluation of 
service-connected hearing loss disability.  See 64 Fed. Reg. 
25,202 through 25,210 (1999) [codified at 38 C.F.R. §§ 4.85- 
4.87].

Under the rating criteria in effect before June 10, 1999, 
evaluations of bilateral defective hearing were determined 
according to the extent of organic impairment of hearing 
acuity established by controlled speech discrimination tests 
and the average hearing threshold level determined by pure 
tone audiometry testing.  Ratings for defective hearing 
reflected the degree of hearing impairment at 1,000, 2,000, 
3,000 and 4,000 hertz in combination with the degree speech 
discrimination ability. 38 C.F.R. § 4.85 and § 4.87, Codes 
6100 through 6111 (as in effect before June 10, 1999).  The 
rating schedule set forth 11 levels of auditory acuity, shown 
in chart form, designated as level I for essentially normal 
hearing through level XI for profound deafness.

Under the revised regulation effective June 10, 1999, the 
schedular criteria based on pure tone audiometry and speech 
discrimination for the purpose of determining the applicable 
auditory acuity level have not changed, but the revision 
includes the addition of provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately.  

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. That 
numeral will then be elevated to the higher Roman Numeral. 
Each ear will be evaluated separately.  

Where a governing law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies.  See Karnas v. Derwinski, 1 
Vet. App. 308, Dudnick v. Brown, 10 Vet. App. 79 (1997).  See 
also VAOPGCPREC 3-2000 (2000).  


Analysis

Pertinent rating criteria have been revised.  However, the RO 
included the criteria in adjudication of the claim and 
notified the veteran of their application in the October 2001 
SOC.  The revisions to the rating criteria did not contain 
any substantive changes that would affect this particular 
case, but merely added certain provisions that were already 
VA practice.  See 38 C.F.R. § 4.85 (2001).  The frequencies 
used for the evaluation of hearing loss, the percentage of 
speech discrimination used for the evaluation of hearing 
loss, and the tables used to determine the level of hearing 
impairment and the evaluation for each level of hearing 
impairment have not been substantively changed.  The veteran 
has had an ample opportunity to provide evidence and argument 
regarding the application of these criteria.  The provisions 
added to 38 C.F.R. § 4.86 (2001) for evaluating exceptional 
patterns of hearing impairment do not operate to the 
veteran's advantage; in fact, the outcome of the appeal is 
the same regardless of whether or not these provisions are 
applied.  Likewise, the audiology tests undertaken by VA to 
date have produced data that are usable under either the 
former or the current version of the criteria.  

The question presented on appeal as to the severity of the 
veteran's service-connected hearing loss is medical in 
nature.  The record on appeal contains VA audiology records 
which have been obtained by the RO and reports by private 
clinicians.  

The audiometry results recorded on VA examinations translate 
to numerical scores of II for the right ear and IV for the 
left ear under Table VI for application of the rating 
criteria found in 38 C.F.R. § 4.85 and 4.86 (2001).  The 
level of hearing loss recorded on these examinations warrant 
a noncompensable rating under Code 6100.  

The assignment of a rating for hearing loss is derived 
exclusively from the mechanical application of the rating 
criteria to the numeric designation established on the basis 
of audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  The objective evidence precludes a 
compensable disability rating currently or at any time during 
the rating period.  

The revised rating criteria effective in June 1999 included 
additional provisions warranting the assignment of ratings 
for exceptional patterns of hearing impairment.  The Board 
has considered the claim under these provisions, but such 
criteria do not benefit the veteran.  The veteran does not 
have pure tone thresholds of 55 or higher at each of the four 
applicable frequencies for purposes of 38 C.F.R. § 4.86(a) 
(2001).  

The Board notes that the veteran has complained that it was 
his hearing problems which forced his early retirement and 
there is no reason whatsoever to doubt the veteran's 
statements.  However, as emphasized above ratings for 
service-connected hearing loss must be based on the tests 
administered.  There is no basis in the rating code for such 
situational difficulties.  

Note well that the fact that a veteran's hearing is less than 
optimal does not by itself establish entitlement to a 
compensable disability rating for hearing loss.  To the 
contrary, it is clear from the rating schedule that a rating 
of 10 percent or more such as to warrant monetary 
compensation can be awarded only when loss of hearing has 
reached a specified measurable level.  That level of 
disability has not been demonstrated in the present case.  

Therefore, it is the Board's conclusion that a preponderance 
of the evidence is against the veteran's claim for an 
increased rating and that the claim for increase must be 
denied.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt rule is not applicable. 38 
U.S.C.A. § 5107(b) (West 1991).  

Extraschedular ratings

In its rating decisions, the RO has concluded that 
entitlement to an extraschedular evaluation was not warranted 
because there was no evidence in the case of unusual or 
exceptional factors that would render the rating schedule 
inadequate for any of the service-connected disabilities at 
issue here.  

The Court has held that the question of an extraschedular 
rating is a component of an appellant's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  The Board will, accordingly, consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2001).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2001).  

With respect to the service-connected disability currently 
under consideration, the veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  An 
exceptional case includes such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Frequent hospitalization for the service-connected hearing 
loss disability has not been demonstrated.  Admittedly, the 
veteran has reported recent hospitalizations but he has 
numerous severe medical problems which are not service-
connected and not pertinent to the issue before the Board.  
There is no evidence that the veteran has been hospitalized 
for hearing loss in recent years and it is doubtful that any 
recent hospital or emergency room visit was required due to 
his noncompensably disabling bilateral hearing loss.  
Regarding current employment, there is no objective evidence 
that the service-connected hearing loss disorder, which again 
is noncompensably disabling, has prevented him from 
continuing to work.  On one occasion he reported to his 
Congressman that severe arthritis was 100 percent disabling 
for him.  


ORDER

The noncompensable rating assigned for the veteran's 
bilateral hearing loss was proper and is maintained.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

